UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.001-34075 PIEDMONT MINING COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 56-1378516 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 18124 Wedge Parkway, Suite 214 Reno, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 734-9848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( § 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of August 12, 2010 there were 78,376,025 outstanding shares of the issuer’s common stock. 1 PIEDMONT MINING COMPANY, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Loss 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risks 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. [Removed and Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signature Page 18 2 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, 2009 (unaudited) ASSETS CURRENT ASSETS Cash $ - $ RECLAMATION BOND (Note 2) MINERAL PROPERTIES (Note 2) 2 2 INTEREST IN OIL LEASES (Note 2) 2 2 $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Due to related parties (Note 3) CAPITAL STOCK (Note 4) Authorized: 50,000,000 Preferred stock $1.00 par value 200,000,000 Common stock no par value Common stock issued and outstanding: 78,376,025 shares (2009 – 70,123,643) ADDITIONAL PAID IN CAPITAL SHARE SUBSCRIPTIONS RECEIVED - ACCUMULATED DEFICIT ) ) DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE ) ) STOCKHOLDERS’ DEFICIT ) ) $ $ CONTINGENCIES AND COMMITMENTS (Notes 2) The accompanying notes are an integral part of these financial statements. 3 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF LOSS (unaudited) Three months ended June 30, Three months ended June 30, Six months ended June 30, 2010 Six months ended June 30,2009 For the Period from January 1, 2002 (Date of Inception of Exploration Stage) to June 30, 2010 REVENUES Oil revenues $
